 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Boulevard, South, Suite 1100
   Las Vegas, Nevada 89101
 6 702-388-6336
   Brianna.Smith@usdoj.gov
 7
   Attorneys for the United States
 8

 9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11

12   Melvin V. Feavel,                               Case No. 2:19-cv-01305-GMN-EJY

13                 Plaintiff,

14         v.                                        Stipulation and Order to Correct Caption
                                                      and Dismiss Plaintiff’s Second Cause of
15   Department of Veterans Affairs, a United                         Action

16   States Governmental Entity; DOE DRIVER;
     DOES 1 through 10; ROE
17   CORPORATIONS 11 through 20, inclusive,

18                 Defendants.

19

20         Defendant United States of America, on behalf of the Department of Veterans

21 Affairs, and Plaintiff Melvin V. Feavel, by and through their respective counsel of record,

22 hereby stipulate as follows:

23         1.     Plaintiff will amend the case caption to identify the proper Defendant as the

24 United States of America and remove the Department of Veterans Affairs and DOE

25 DRIVER as defendants;

26         2.     Plaintiff will amend his complaint and dismiss his second cause of action for

27 negligent hiring, training, retention and supervision.

28
 1           3.      Plaintiff will file his amended complaint by no later than Friday, November
 2   8, 2019; and,
 3           4.      Defendant will file its answer to the amended complaint in accordance with
 4   the current deadline which is no later than Monday, December 2, 2019.
 5           Respectfully submitted this 5th day of November 2019.
 6
      HARRIS & HARRIS LAWYERS                           NICHOLAS A. TRUTANICH
 7                                                      United States Attorney
 8     /s/ Christian N. Griffin                          /s/ Brianna Smith
      CHRISTIAN N. GRIFFIN                              BRIANNA SMITH
 9    Nevada Bar No. 10601                              Assistant United States Attorney
      1645 Village Center Circle, Ste. 60
10    Las Vegas, Nevada 89134                           Attorneys for the United States
      cgriffin@harrislawyers.net
11
      Attorney for Plaintiff
12

13

14

15

16                                                IT IS SO ORDERED:
17

18
                                                                             ____
19                                                UNITED STATES MAGISTRATE JUDGE
20
                                                  DATED:           November 6, 2019
21

22

23

24

25

26

27

28
                                                    2
